Citation Nr: 1730406	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for the service-connected right knee disability, currently rated as 10 percent disabling prior to May 10, 2010, and 30 percent disabling beginning on July 1, 2011.  (A temporary total evaluation pursuant to 38 C.F.R. § 4.30 is in effect from May 10, 2010, to June 30, 2011, and from May 29, 2013, to June 30, 2014).

2.  Entitlement to an automobile allowance and/or adaptive equipment.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1976 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2012, the Veteran testified at a personal hearing which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  The Board notes that while the Veteran is not represented, he received assistance during the hearing from a Veterans Benefits Counselor as authorized under 38 C.F.R. § 20.701.

The Board remanded the case for further development in July 2014 and September 2016.  The case is once again before the Board. 


FINDINGS OF FACT

1.  Prior to May 10, 2010, the Veteran's right knee disability was shown to be manifested by pain with decreased range of motion based on flexion of no worse than 100 degrees following repetitive use testing.

2.  From July 1, 2011, following a total right knee replacement, the Veteran has had chronic residuals approximating severe painful motion or weakness in the right knee.

3.  The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  Prior to May 10, 2010, the criteria for an initial rating greater than 10 percent for the right knee disability have not been met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).

2.  From July 1, 2011, the criteria for a 60 percent rating, but not higher, for right total knee replacement have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, DC 5055 (2016).

3.  The criteria for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C. §§ 3901, 3902 (2014); 38 C.F.R. §§ 3.350, 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Increased Rating for Right Knee Disability 

As noted above, the Veteran's right knee claim is being reviewed for ratings in excess of 10 percent prior to May 10, 2010, and in excess of 30 percent from July 1, 2011.  Temporary total ratings are in effect from May 10, 2010, to June 30, 2011, and from May 29, 2013, to June 30, 2014.

	Legal Criteria

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).

Under DC 5260, to receive a rating of 20 percent, limitation of flexion of the leg must be actually or functionally limited to 30 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

DC 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  A 60 percent disability rating may be assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DC's 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  Id.

	Analysis

The Veteran underwent right total knee replacement procedures in May 2010 and May 2013.  Thus, the evidence is reviewed for multiple rating periods with the Veteran receiving a 10 percent rating prior to May 10, 2010, and a 30 percent rating beginning July 1, 2011.

A January 2008 VA treatment record documents the Veteran's complaints of right knee pain; he was diagnosed with osteoarthritis.  A September 2008 VA treatment record reported no change in his condition and a pain level of 6 out of 10.  An October 2008 record also indicated that there had been no change in his right knee disability. 

The Veteran was afforded a February 2009 VA examination in which he reported that his right knee was painful, weak, and gave out frequently.  He noted a worsening in his condition.  Upon range of motion testing, the examiner noted right knee flexion to 100 degrees and normal extension.  Repetitive motion testing resulted in pain, but no additional functional impairment.  The examiner diagnosed the Veteran with osteoarthritis of the right knee.  While the examiner documented the Veteran's complaints of his knee giving-way, a physical examination indicated that instability of the right knee was not present.

Following the VA examination, an October 2009 VA Consultation Report documented the Veteran's complaints of progressively increasing right knee pain, focused on the medial side and also somewhat anterior.  It was noted that the Veteran was interested in a total right knee replacement.  A physical examination revealed trace effusion and limitation of flexion to 110 degrees with tenderness over the medial joint line.  The treating clinician referred him for a right total knee replacement. 

The Veteran underwent a right total knee replacement procedure in May 2010.  Thereafter, a February 2011 VA treatment record indicated the Veteran reported significant pain with the right knee, including a pain level of 10 out of 10.  He reported he was "doing terrible" and had difficulty walking.  Similarly, an August 2011 record noted significant pain at a level of 9 out of 10.  A May 2012 VA treatment record noted the Veteran was never free of pain.  Moreover, a February 2013 record noted that the Veteran's pain was getting progressively worse, including along the anterior aspect of the knee.  It was described as sharp, throbbing, and shooting down his right leg causing difficulty walking.

The Veteran was afforded a VA examination in May 2011 where he reported a worsening of symptoms.  The examiner noted the Veteran's complaints of giving way, pain, stiffness, moderate weakness, and inflammation.  Range of motion testing showed flexion from zero to 20 degrees with pain following repetition.  The examiner indicated that there were significant effects on the Veteran's usual occupation, including increased absenteeism, as well as effects on his activities of daily living.

Thereafter, the Veteran reported worsening right knee symptoms during the December 2012 Board hearing.  The Board remanded the claim in July 2014 for further development.  The Veteran was then afforded a December 2014 VA examination in which the examiner noted functional loss, including problems with prolonged standing and ambulation due to pain.  Range of motion testing showed flexion to 115 degrees and extension to zero.

The claim was again remanded in September 2016 for additional development, including a VA examination to determine the current severity of the Veteran's right knee disability.  The Veteran was subsequently afforded a March 2017 VA examination in which he reported pain with kneeling, squatting, standing, walking or climbing stairs.  Range of motion showed no lost motion with flexion or extension.  Objective evidence of crepitus was noted; however, ankylosis was not found.  Additionally, the examiner indicated no evidence of pain on passive range of motion or with nonweight-bearing.

After resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating to 60 percent is warranted from July 1, 2011, to May 28, 2013 and on and after July 1, 2014.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  The Board finds that the VA treatment records, along with the VA examination reports, support that following the first total right knee replacement surgery, the Veteran's symptoms most closely approximate chronic residuals consisting of severe and painful motion and weakness.  However, no increased rating in excess of 10 percent is warranted prior to May 10, 2010 and at no point from July 1, 2011 is an increased rating above 60 percent warranted, excluding the 100 percent ratings current in effect. 

Specifically, prior to May 10, 2010, the Veteran's right knee disability was assigned a 10 percent rating under DC 5260.  The evidence from this period note ongoing painful motion and some difficulty ambulating.  Further, the February 2009 VA examination revealed his right knee was painful and documented the Veteran's complaints of weakness and giving way.  However, range of motion testing showed flexion to 100 degrees and normal extension following repetitive use testing.  Therefore, prior to the May 2010 procedure, a rating in excess of 10 percent was not warranted under DC 5260.

As noted, prior to his 2010 knee replacement surgery, the Veteran complained that his right knee will give way.  As a result, the Board has considered whether a separate rating is warranted under DC 5257 for recurrent subluxation or lateral instability.  Upon review, however, the February 2009 VA examiner specifically documented the Veteran's complaints that his knee would give way and noted that there was no instability of the right knee joint.  The record does not include any other diagnosis of instability of the right knee during the appeal period and prior to his knee replacement surgery. 

To the extent the Veteran contends that instability was present prior to May 2010, the Board finds that the objective medical evidence is more probative than the lay evidence on the issue of instability.  Although lay persons are competent to provide opinions on some medical issues, the clinical diagnosis of joint instability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4. (Fed. Cir. 2007).  

In this case, the Veteran reported that his knee will give way and cause him to fall down.  See, e.g., A September 2008 statement.  However, the Board finds that the diagnosis of joint instability requires specialized testing beyond ordinary clinical evaluation.  Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). Specifically, joint instability is diagnosed by Lachman's test, drawer test, and varus/valgus test.  The Veteran has not contended, nor does the evidence show, that he has the medical expertise required to conduct or interpret such tests.  Thus, to the extent the Veteran contends that he has instability of the right knee the Board finds that his contention is not a valid lay diagnosis and his statements are outweighed by the findings of the February 2009 VA examiner.  Accordingly, the Board finds that the Veteran is not entitled to a separate disability rating under DC 5257 prior to May 2010.  See generally Flutur v. Shulkin, No. 16-0730 (U.S. Vet. App. March 7, 2017).

Following the May 2010 right total knee replacement, a rating of 60 percent, but not higher, is warranted, beginning July 1, 2011.  The residuals suffered following the procedure are detailed in the VA treatment records and include severe, constant pain at 10 out of 10, difficulty walking and a worsening of the pain.  The May 2011 VA examiner indicated reduced flexion to 20 degrees, including pain on repetition, as well as significant effects on the Veteran's usual occupation.  Further, the February 2013 VA treatment record noted that the Veteran suffered worsening pain along the anterior aspect of the knee, described as sharp, throbbing and shooting down his right leg.

The December 2014 and March 2017 VA examination reports suggest an improvement in the right knee condition following the May 2013 procedure.  However, the March 2017 examiner noted the Veteran experiences pain with kneeling, squatting, standing, walking, or climbing stairs.  Thus, when affording reasonable doubt to the Veteran, the Board determines a 60 percent rating is also warranted from July 1, 2014.  

The Board notes that while a 60 percent rating is warranted from July 1, 2011, a schedular rating greater than 60 percent for the appeal period is prohibited.  That is, VA regulations state that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  An above the knee amputation is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, DCs 5162, 5163.  Accordingly, the Veteran may not receive a combined rating greater than 60 percent for his right knee disability.  

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee disability prior to May 10, 2010; when resolving reasonable doubt, the evidence supports a rating of 60 percent, but not more, from July 1, 2011 to May 28, 2013, and from July 1, 2014 and thereafter; there is no additional doubt to be resolved.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

II. Entitlement to Automobile Allowance and/or Adaptive Equipment

The Veteran's claim for entitlement to automobile and adaptive equipment was denied in the March 2009 rating decision.  The Veteran filed an April 2009 notice of disagreement in which he indicated that he needs an automobile grant so he can go grocery shopping and to attend his medical appointments.  Further, the Veteran contends in the December 2012 Board hearing that an automobile allowance is warranted based on his service-connected knee and/or eye disabilities.  

	Legal Criteria

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902.

The term adaptive equipment means generally that equipment which must be part of, or added to, a conveyance manufactured for sale to the general public to make it safe for use by the claimant and to assist him or her in meeting the applicable standards of licensure of the proper licensing authority.  See 38 C.F.R. § 3.808(e).  The regulation further provides that, with regard to automobiles and similar vehicles, the term includes a basic automatic transmission for a claimant who has lost or lost the use of a limb.  See 38 C.F.R. § 3.808(e)(1).

A veteran is considered an "eligible person" if he or she is entitled to compensation for any of the disabilities described below and such disability is the result of an injury incurred, or disease contracted in, or aggravated by active military, naval, or air service: (i) the loss or permanent loss of use of one or both feet; or (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C. § 3901(1)(A); see also 38 C.F.R. § 3.808(b).

For purposes of eligibility for adaptive equipment only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  See 38 U.S.C. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4). 

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."

Chapter 38 C.F.R. § 3.350(a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  While not an exhaustive description, these examples are the type of injury/disease residual that will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment.  38 C.F.R. § 3.350(a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot in this regard.  Id.

Loss of use of both buttocks shall be deemed to exist when there is severe damage by disease or injury to muscle group XVII, bilateral, (DC 5317) and additional disability making it impossible for the disabled person, without assistance, to rise from a seated position and from a stooped position (fingers to toes position) and to maintain postural stability (the pelvis upon head of femur).  The assistance may be done by the person's own hands or arms, and, in the matter of postural stability, by a special appliance.  38 C.F.R. § 3.350(a)(3).

	Analysis

As noted, the Veteran has indicated that he needs an automobile grant so he can go grocery shopping and to attend his medical appointments.  He also testified that an automobile allowance is warranted based on his service-connected knee and/or eye disabilities. 

Following a thorough review of the record and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to entitlement to automobile and adaptive equipment, or adaptive equipment only.  

Service connection is in effect for coronary artery disease, an eye condition, right knee total arthroplasty, hypertension, scar of the right knee, and cholecystectomy.  The Veteran has not alleged, and the record does not establish, that he suffers from the loss or permanent loss of use of one or both hands; scar formation resulting from a severe burn injury; or loss or permanent loss of use of one or both feet.

While the evidence of record supports that the Veteran experiences chronic pain, weakness, and limitation of motion in the right knee, the impairment is not such that no effective function remains other than that which would be equally served by an amputation with prosthesis.  Further, no ankylosis was found in the medical evidence and the Veteran reported to the March 2017 VA examiner that he regularly uses a cane.

With regard to the Veteran's service-connected eye disability, the evidence does not support the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  The December 2014 VA examiner diagnosed the Veteran with brow ptosis and anterior cortical cataract.  Vision testing showed corrected vision of 20/40 or better in both eyes.  Moreover, a May 2015 addendum opinion indicated the cortical cataracts "were very subtle."

The Board acknowledges the Veteran's obvious difficulties with ambulation due to his right knee, as well as his ongoing vision difficulties, and is sympathetic to the difficulties he faces.  However, the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for the right knee disability prior to May 10, 2010 is denied.

A 60 percent disability rating, but not higher, is granted for right knee replacement from July 1, 2011 to May 28, 2013, and from July 1, 2014, subject to regulations governing the payment of monetary benefits.

Entitlement to automobile and adaptive equipment, or adaptive equipment only is denied.




____________________________________________
M. DONOHUE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


